Citation Nr: 1109854	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  08-14 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for hypertension with chest pain and excessive fatigue.

2.  Entitlement to service connection for headaches with excessive sinus cavity, to include as secondary to hypertension with chest pain and excessive fatigue.

3.  Entitlement to service connection for dizziness with blurred vision, to include as secondary to hypertension with chest pain and excessive fatigue.

4.  Entitlement to service connection for erectile dysfunction, to include as secondary to hypertension with chest pain and excessive fatigue.
 

ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to October 1980.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the claims on appeal.

The Veteran's case was remanded by the Board in January 2010 for additional development.  The requested development having been completed, the matter again is before the Board for adjudication.


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran has a current diagnosis of hypertension that is etiologically related to a disease, injury, or event in service.

2.  The preponderance of the evidence is against finding that the Veteran has a current diagnosis of headaches with excessive sinus cavity that is etiologically related to a disease, injury, or event in service.

3.  The preponderance of the evidence is against finding that the Veteran has a current diagnosis of dizziness with blurred vision that is etiologically related to a disease, injury, or event in service.

4.  The preponderance of the evidence is against finding that the Veteran has a current diagnosis of erectile dysfunction that is etiologically related to a disease, injury, or event in service.



CONCLUSIONS OF LAW

1.  The Veteran's current hypertension was not incurred in or aggravated by service, nor may it be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).

2.  The Veteran's current headaches with excessive sinus cavity were not incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2010).

3.  The Veteran's current dizziness with blurred vision was not incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2010).

4.  The Veteran's current erectile dysfunction was not incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the Department of Veterans Affairs (VA) has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

VCAA letters dated in March 2007 and April 2007 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  

The letters from the RO explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records are in the file.  In that regard, the Board notes that the January 2010 Board remand instructed the RO/AMC to seek the Veteran's separation physical examination and hypertension profile from Tinker Air Force Base.  The RO/AMC requested the records, but in April 2010 was informed by Tinker Air Force Base that the requested records were unavailable.  The RO/AMC made a formal finding of the unavailability of the records.  The Veteran has not indicated that he receives medical treatment from the VA and, as such, no VA medical records are on file.  Private treatment records identified by the Veteran have been obtained, to the extent possible.  In that regard, the Veteran has indicated that he received medical treatment from a family practitioner from January 1981 to November 1982; however, he noted that such records were unavailable.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2010).  In this case, the Veteran was afforded a VA examination in September 2006, where the Veteran was diagnosed with hypertension and the Veteran reported a 26 year history of hypertension.  In addition, the Board remanded the Veteran's claim in January 2010, in relevant part, to afford him an additional VA examination.  During the resulting June 2010 VA examination, the examiner diagnosed hypertension, but concluded that it was less likely than not related to the Veteran's military service.  As the examiner's report was based on review of the Veteran's service treatment records, interview of the Veteran, and physical examination, and provided a sufficient rationale for its conclusions, the Board finds the June 2010 examination report to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claims for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

With respect to the Veteran's additional three claims for service connection, the Veteran claims that the disabilities are due to his currently diagnosed hypertension or the medication prescribed for his hypertension.  As will be discussed in greater detail below, the Veteran's claim for entitlement to service connection for hypertension is denied and there is no other indication that they are directly related to military service.  See Robinson v. Mansfield, 21 Vet. App. 545 (2008) (holding that the Board is not obligated to investigate all possible theories of entitlement, but rather, only as to those theories for which the evidence is sufficient to reach the low threshold necessary to trigger the duty to assist.)  As such, a medical examination for the Veteran's other three claims would serve no useful purpose.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

Based on the June 2010 VA examination and the requests for medical documentation from Tinker Air Force Base and the responses received thereto, the Board finds that there has been substantial compliance with its January 2010 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).
 
Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

Certain diseases, to include hypertension, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).  As will be discussed, there is no evidence or claim that the Veteran was diagnosed with diabetes mellitus, type II, or peripheral neuropathy within one year of service the above provision is not applicable.  

In the absence of presumption, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran alleges that he was diagnosed with hypertension in 1980 while in service.  The Veteran contends that his headaches, dizziness, and erectile dysfunction began after service as a result of his hypertension or his hypertension medication.  Regrettably, as noted above, the Veteran's physical examination at separation and a hypertension profile the Veteran asserts was performed at Tinker Air Force Base have been determined to be unavailable.  September 1978 service treatment records indicate that the Veteran was referred to a weight control clinic after gaining approximately 35 pounds since his marriage earlier that year.  At that time, records indicate blood pressure readings of 132/92 and 130/82.  No diagnosis of hypertension is noted, but the Veteran was put on a 1000 calorie per day diet.  In November 1979, the Veteran sought treatment for blurry vision and noted treatment in 1976 for the same.  In July 1980, the Veteran injured his right ankle.  At that time, his blood pressure was 160/100.  Three days later the Veteran was seen for follow-up treatment and his blood pressure was 150/108.  At that time, the Veteran was assessed with high blood pressure and prescribed a 1200 calorie per day diet, labs, EKG, chest x-ray, and a five day check of his blood pressure.  The service treatment records include results of the diagnostic testing, which were negative, but not the five day blood pressure checks.  As such, there is no medical evidence in the service treatment records indicating a diagnosis of hypertension during service.

After service, the Veteran's claims file includes documentation of private treatment for hypertension from November 1983; however, the November 1983 record indicated that the Veteran "has known hypertension but has never taken anything for it."  From November 1983, the records indicate ongoing treatment for hypertension, including medication.

The Veteran was afforded a VA examination in September 2006.  At that time, the examiner noted a 26 year history of hypertension, with current symptoms of headache, dizziness, blurred vision, and chest pain.  The Veteran was on medication, with the side effect of erectile dysfunction.  The Veteran was morbidly obese, weighing 340 pounds, and had blood pressure readings of 142/102, 170/110, and 138/88.  Based on the above and physical examination, the examiner diagnosed hypertension with fatigue.  In a December 2006 addendum, the examiner also noted a diagnosis of erectile dysfunction, due to hypertension medication.

The Veteran was afforded a second VA examination in June 2010.  At that time, the examiner noted review of the claims file.  The Veteran stated that he had been diagnosed with elevated blood pressure while on active duty.  The examiner noted the Veteran's elevated blood pressure readings in September 1978, as noted above, and his readings in July 1980.  The examiner noted the diet, diagnostic testing, and the five day blood pressure check prescribed, but that there was no record of a blood pressure check or diagnosis of hypertension, although the Veteran did report returning to the clinic for five days for the checks.  After service, the Veteran stated that he experienced "seeing stars" in his field of vision.  He sought treatment from an optometrist, who told him that his eyes were fine but that he had hypertension.  Thereafter, the Veteran indicated that he was evaluated by his primary care doctor and was started on antihypertensive medication, which he had been on since that date in 1981.  The Veteran reported current symptoms of chest tightness, swelling and pressure in his face, and a general feeling of swelling over his entire body.  On examination, the Veteran's blood pressure was 133/77, 135/79, and 138/88 and he was obese, weighing 356 pounds.  The examiner's impression was hypertension.  As to etiology, the examiner noted mild elevation in blood pressure in 1978 and his treatment in 1980, but also observed the absence of records thereafter until 1983.  The examiner stated that none of the evidence of record proved a diagnosis of hypertension in service or chronically elevated blood pressure within one year of separation from service.  Given the absence of objective evidence confirming a diagnosis of hypertension in service or until three years after separation from service, the examiner concluded that the Veteran's hypertension was less likely than not incurred or aggravated as a result of his military service.

Hypertension

Having reviewed the complete record, the Board finds that the preponderance of the evidence is against finding that the Veteran's current hypertension was incurred in or aggravated by his military service.  As noted, the claims file does not indicate an in-service diagnosis of hypertension.  Records do refer to elevated blood pressure and referral for blood pressure monitoring; however, no competent evidence indicates an actual diagnosis of hypertension in service.  

With respect to the September 2006 and June 2010 VA examinations, the Board notes potentially conflicting evidence of record.  In that regard, the September 2006 examination report indicates a 26 year history of hypertension and a current diagnosis, suggesting that the Veteran's current hypertension began during military service.  However, this statement appears to have been based solely on the representations of the Veteran, and the Board finds any such representations problematic given the evidence of record.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (holding that the Board may reject a medical opinion that is based on facts provided by the veteran that have been found to be inaccurate or that are contradicted by other facts of record).  In the Veteran's February 2007 claim he stated that he was diagnosed with hypertension in service, but the basis for this representation was specifically noted to be a reference made in an unrelated August 2006 rating decision.  That August 2006 rating decision, during a discussion of entitlement to service connection for tinnitus, noted the above-referenced July 1980 service treatment record showing high blood pressure.  The rating decision indicated that the July 1980 record showed a diagnosis of hypertension; however, the June 2010 VA examiner specifically found that the July 1980 notation of high blood pressure did not equate to a diagnosis of hypertension.  Moreover, the Veteran indicated in the June 2010 VA examination that he was diagnosed with elevated blood pressure in-service, but did not claim a diagnosis of hypertension.  Thus, the Veteran does not appear to have claimed directly to the RO or the Board that any diagnosis of hypertension was made in service other than the diagnosis of high blood pressure in July 1980.

In addition, as to the Veteran's representations that he was diagnosed with hypertension in 1981 within one year of separation from service, during the June 2010 VA examination he indicated that after service he sought treatment from an optometrist for eye problems.  He stated that the optometrist told him that he had hypertension.  Thereafter, the Veteran indicated that he sought treatment from his primary care physician in 1981, who evaluated him and prescribed medication for his hypertension, which he had been taking ever since.  The Veteran has indicated that his treatment provider from January 1981 to November 1982 has retired and the records there from are unavailable.  However, as discussed above, the November 1983 primary care treatment record indicated that the Veteran was aware of his diagnosis of hypertension, but that he had never been medicated for this disorder.  Following examination, the November 1983 treatment record indicates prescription of medication for hypertension.  Thus, if the Veteran received medication for hypertension from his primary care provider after being told he had hypertension by his optometrist, the medical evidence clearly demonstrates that such treatment was received in 1983 and not 1981 as the Veteran claimed.  Thus, the evidence of record strongly indicates that the Veteran was diagnosed with hypertension in 1983 and that the Veteran was mistaken in his assertion that the diagnosis was in 1981.  For these reasons, the Board finds the history noted in the September 2006 examination to be of very little probative value in determining the relationship between the Veteran's claimed hypertension and his military service.

By contrast, the June 2010 VA examination report extensively discussed the Veteran's service treatment records and his initial diagnosis of record after service in 1983.  The examiner also noted the Veteran's statements that he had been told he had high blood pressure in service, that after service an optometrist told him he had hypertension, and that thereafter he had been evaluated by his primary care physician and prescribed medication.  The examiner concluded that given the absence of a diagnosis of hypertension in service or confirming evidence of a diagnosis of hypertension within one year of service it was less likely than not that the Veteran's current hypertension was incurred in or aggravated by his military service.  The Board finds the June 2010 VA examination report to be credible and probative evidence.  The report provided a basis and rationale for the opinion expressed.  The examiner reviewed and discussed the Veteran's treatment records.  The most probative medical evidence of record, therefore, rejects any link between any current hypertension and the Veteran's military service.

The Board recognizes that the Veteran is competent to report physical symptoms and other evidence of symptomatology, and his testimony in that regard is entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  In this instance, the Veteran is competent to report having been evaluated for elevated blood pressure readings in service and, as noted, there are clinical records corroborating that such evaluations were at least ordered.  However, as a lay person, he has not been shown to be capable of making medical conclusions, especially as to actually diagnosing hypertension or linking any current diagnosis of hypertension to the elevated readings in service.  Furthermore, the Board finds any assertions by the Veteran that hypertension was actually diagnosed by a doctor during service or within one year of service to be very problematic for the reasons set forth in detail above.  Thus, the Board assigns significantly less probative weight to the Veteran's own lay statements than it does to the conclusions of the June 2010 medical professional, who considered the Veteran's statements and the medical record before concluding that it was less likely than not that the current hypertension was incurred in or aggravated by the Veteran's military service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  

In summary, the Veteran does not have a documented in-service diagnosis of hypertension and the most probative and credible evidence of record shows that the current hypertension is less likely than not incurred in or aggravated by his military service.  In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

Headaches, Dizziness, and Erectile Dysfunction

Any disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  See 38 C.F.R. § 3.310 (2010).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  

The Veteran claims that he has current headaches, dizziness with blurry vision, and erectile dysfunction as a result of his hypertension or hypertension medication.  The Veteran's service treatment records reflect no symptomatic complaints, treatment for, or diagnoses of headaches or erectile dysfunction.  There is a November 1979 notation of blurry vision, but this problem has not been suggested to be related to the Veteran's hypertension.  Indeed, at that time, the Veteran indicated prior treatment in 1976 and the indication is that it was attributable to refractive error of the eye.  Pursuant to 38 C.F.R. § 3.303(c), congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not diseases or injuries within the meaning of legislation pertaining to compensation benefits, and may not, of themselves, be service connected.  Accordingly, service connection for blurry vision due to refractive error of the eye is barred by law.  See also 38 C.F.R. § 4.9; Winn v. Brown, 8 Vet. App. 510, 516 (1996), Beno v. Principi, 3 Vet. App. 439 (1992).

In this case, the Veteran does not allege his headaches, dizziness with blurry vision, or erectile dysfunction began while in the service.  Rather, he alleges his current problems developed after service as a result of his hypertension.

The Board notes the Veteran is competent to report headaches, dizziness with blurry vision, and erectile dysfunction.  In addition, the Veteran has a current diagnosis of erectile dysfunction.

The crucial inquiry, therefore, is whether the Veteran's current headaches, dizziness with blurry vision, and erectile dysfunction were incurred in or aggravated by his military service.  For the reasons and bases set forth below, the Board concludes they were not.  

With respect to the Veteran's claim that his current headaches, dizziness with blurry vision, and erectile dysfunction was caused or aggravated by his hypertension, as discussed above, service connection has not been established for hypertension.  As such, service connection may not be established for headaches, dizziness with blurry vision, and erectile dysfunction, as secondary to service-connected hypertension, as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 

With regards to otherwise granting service connection on a direct basis, the Board notes that regulations provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service or symptomatology was consistent from service.  38 C.F.R. 3.303(d).  Currently, there is no evidence of record indicating the Veteran was treated for or diagnosed with headaches, dizziness with blurry vision (other than blurry vision attributable to refractive error of the eye), and erectile dysfunction, nor does the Veteran argue the disorders began in service or that he experienced a continuity of symptomatology from service.  Furthermore, no medical opinion has related his current headaches, dizziness with blurry vision, and erectile dysfunction directly to service or any other incident of military service.  Indeed, the Veteran's erectile dysfunction has been definitively attributed to his hypertension medication, which he did not begin taking until more than three years after service.  There is no medical evidence of record discussing the etiology of the headaches or dizziness with blurry vision, but the Veteran acknowledges that this symptomatology did not begin until after military service.  Therefore, service connection for headaches, dizziness with blurry vision, and erectile dysfunction on a direct basis is not warranted.

In light of the foregoing, the Board finds that the preponderance of the evidence is against the claims, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).



ORDER

Entitlement to service connection for hypertension with chest pain and excessive fatigue is denied.

Entitlement to service connection for headaches with excessive sinus cavity, to include as secondary to hypertension with chest pain and excessive fatigue, is denied.

Entitlement to service connection for dizziness with blurred vision, to include as secondary to hypertension with chest pain and excessive fatigue, is denied.

Entitlement to service connection for erectile dysfunction, to include as secondary to hypertension with chest pain and excessive fatigue, is denied.





____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


